Mr. Presiding Justice Waterman delivered the opinion of the Court. TJpon the question of the weight of the evidence we see no sufficient reason for interfering with the conclusion of the jury, approved as it was by the judge before whom the cause was tried. It is quite true that while municipal corporations have the power to light their streets, they are not bound to do so; and that if they do undertake such task, it is then sufficient if they light them in such a manner that they are in a reasonably safe condition for travel in the ordinary modes. City of Chicago v. Apel, 50 Ill. App. 132; City of Freeport v. Isbel, 83 Ill. 440; Dillon on Municipal Corporations, Sec. 1019. The accident under consideration happened on one of the most important streets of Chicago, and because of the creation of a perilous chasm in such street, by the act of the city in temporarily swinging from its place as a portion of the thoroughfare, a bridge over the Chicago river. Having created such peril it was the duty of the city to adopt such measures as were sufficient to give reasonable notice thereof, or such barriers as would afford reasonable protection to persons traveling in the usual manner; and whether it discharged this duty was a question of fact for the jury. Dillon on Municipal Corporations, Secs. 985 and 1005; Chicago v. Wright, 68 Ill. 586; Chicago v. Hesing, 83 Ill. 204; Chicago v. Hislop, 61 Ill. 86; Chicago v. Gavin, 1 Ill. App. 302; Kennedy v. New York, 73 N. Y. 365. We do not think that the witness, English, a teamster, should have been permitted to testify as to whether at the time of the accident there were at the bridge guards, or arrangements which had been in use or could have been used by the city. Just criticism is made of the action of the court as to the admission of other evidence, but we do not find such errors in this regard as require us to reverse the judgment. The verdict, under the evidence as to the age, character, business and earnings of the deceased is a very moderate one; it is unlikely that upon another trial so small a sum would be returned for the plaintiff. There is no evidence, other than such an inference as in any such case may be drawn from the accident itself, that the deceased was intoxicated, reckless, driving at a rapid speed, or unmindful of that of which he had reasonable notice and was bound to guard against; while there was evidence from which the jury might, as it did, find that upon the stormy night of the accident the city did not make use of such reasonable precautions as the law requires. The judgment of the Circuit Court is affirmed.